 

Exhibit 10.1

 

MODIFICATION AGREEMENT

 

THIS MODIFICATION AGREEMENT (the “Modification Agreement”) is entered into this
11th day of July 2014, by and between BAXANO SURGICAL, INC., a Delaware
corporation (the “Company”) and LINCOLN PARK CAPITAL FUND, LLC, an Illinois
limited liability company (“LPC”). Capitalized terms used herein that are not
defined shall have the meaning ascribed to them in that certain Purchase
Agreement by and between the Company and LPC and dated as of December 3, 2013
(the “Purchase Agreement”).

 

WHEREAS, the Company and LPC desire to clarify and amend certain provisions of
the Purchase Agreement.

 

NOW THEREFORE, in consideration of the promises set forth herein and for other
good and valuable consideration the receipt and sufficiency of which are
acknowledged by the parties, the parties hereby agree as follows:

 

1. The term “Available Amount” as defined in Section 1(g) of the Purchase
Agreement is hereby amended and restated as follows: “Available Amount” means
Eight Million Two Hundred Thousand Dollars ($8,200,000) in the aggregate which
amount shall be reduced by the Purchase Amount each time the Investor purchases
shares of Common Stock pursuant to Section 2 hereof.”

 

2. The term “Floor Price” as defined in Section 2(d) of the Purchase Agreement
is hereby amended and restated as follows: “Floor Price” means fifty cents
($.50) which shall be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction
and, effective upon the consummation of any such reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction,
the Floor Price shall mean the lower of (i) the adjusted price and (ii) $.50.”

 

3. The reference to “One Hundred Thousand (100,000) Purchase shares” appearing
in the first sentence of Section 2(a) of the Purchase Agreement is hereby
amended and restated to read: “One Hundred Twenty-Five Thousand (125,000)
Purchase Shares;” the reference to “One Hundred Twenty-Five Thousand (125,000)
Purchase Shares” appearing in the first sentence of Section 2(a) of the Purchase
Agreement is hereby amended and restated to read: “One Hundred Forty Thousand
(140,000) Purchase Shares;” and the last sentence of Section 2(a) of the
Purchase Agreement is hereby amended and restated as follows: “The Company may
deliver multiple Regular Purchase Notices to the Investor every Business Day so
long as the most recent Regular Purchase was completed.”

 

4. The 3rd and 4th sentences of Section 5(e) of the Purchase Agreement are
hereby amended and restated as follows: ”In connection with each Regular
Purchase and each Accelerated Purchase of Purchase Shares hereunder, the Company
shall issue to the Investor a number of shares of Common Stock (the “Additional
Commitment Shares” and, collectively with the Initial Commitment Shares, the
“Commitment Shares”) equal to the product of (x) 657,895 and (y) the Purchase
Amount Fraction. The “Purchase Amount Fraction” shall mean a fraction, the
numerator of which is the Purchase Amount purchased by the Investor with respect
to such Regular Purchase and Accelerated Purchase (as applicable) of Purchase
Shares and the denominator of which is Five Million Dollars ($5,000,000).”

 



 

 

 

 

5. Except as expressly set forth in this Modification Agreement, all other
provisions of the Purchase Agreement shall remain in full force and effect.

 

6. The terms of Section 12 of the Purchase Agreement are incorporated by
reference herein.

 

 

 

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused this Modification
Agreement to be duly executed as of the date first written above.

 

 

 

THE COMPANY:



 

BAXANO SURGICAL, INC.

 

By: /s/ Ken Reali



Name: Ken Reali

Title: Chief Executive Officer

 

 

INVESTOR:



 

LINCOLN PARK CAPITAL FUND, LLC.

 

BY: LINCOLN PARK CAPITAL, LLC.

BY: ALEX NOAH INVESTORS, INC.

 

By: /s/Jonathan Cole 

Name: Jonathan Cole 

Title: President

 

 



 

